United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 22-1088
                       ___________________________

                                   Tamara Kent

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

    International Brotherhood of Electrical Workers, Local 1; St. Louis Area
            Electricians Joint Apprenticeship & Training Committee

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________

                             Submitted: July 6, 2022
                              Filed: July 14, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
       Tamara Kent appeals following the district court’s1 with-prejudice dismissal
of her employment discrimination action pursuant to Federal Rule of Civil Procedure
41(b). Having carefully reviewed the record and the parties’ arguments on appeal,
we affirm.

       We conclude that the district court did not abuse its discretion in denying
Kent’s motions for appointment of counsel. See Phillips v. Jasper Cnty. Jail, 437
F.3d 791, 794 (8th Cir. 2006) (standard of review). Further, we find no abuse of
discretion in the district court’s dismissal of the action for willful disobedience of the
court’s orders and a pattern of intentional delay. See Smith v. Gold Dust Casino, 526
F.3d 402, 404 (8th Cir. 2008) (standard of review). Accordingly, the judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
       The Honorable Sarah E. Pitlyk, United States District Judge for the Eastern
District of Missouri.

                                           -2-